Consent of Independent Registered Public Accounting Firm The Shareholders and Board of Trustees GPS II Funds: GuideMark Global Real Return Fund GuideMark Opportunistic Fixed Income Fund GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund We consent to the use of our report dated May 30, 2012 incorporated by reference herein and to the references to our Firm under the headings “Independent Registered Public Accounting Firm” and “Financial Highlights” in the Prospectus and Statement of Additional Information. /s/ KPMG LLP July 31, 2012 Milwaukee, WI
